NOTICE
This Order was filed under                2022 IL App (4th) 210579-U                       FILED
Supreme Court Rule 23 and is                                                              March 4, 2022
not precedent except in the            NOS. 4-21-0579, 4-21-0580 cons.                    Carla Bender
limited circumstances allowed                                                         4th District Appellate
under Rule 23(e)(1).                                                                        Court, IL
                                        IN THE APPELLATE COURT

                                                   OF ILLINOIS

                                              FOURTH DISTRICT

  In re S.H., a Minor                                                    )   Appeal from the
                                                                         )   Circuit Court of
  (The People of the State of Illinois,                                  )   Vermilion County
                    Petitioner-Appellee,                                 )   No. 18JA98
                    v.              (No. 4-21-0579)                      )
  Peter H.,                                                              )
                    Respondent-Appellant).                               )
                                                                         )
  ---------------------------------------------------------------------- )
  In re S.H., a Minor                                                    )
                                                                         )
  (The People of the State of Illinois,                                  )
                    Petitioner-Appellee,                                 )
                    v.              (No. 4-21-0580)                      )   Honorable
  Ashley R-M.,                                                           )   Thomas M. O’Shaughnessy,
                    Respondent-Appellant).                               )   Judge Presiding.


                   JUSTICE CAVANAGH delivered the judgment of the court.
                   Justices Turner and Harris concurred in the judgment.

                                                      ORDER

  ¶1       Held: The appellate court affirmed, concluding the trial court’s order terminating
                 respondents’ parental rights was not against the manifest weight of the evidence.

  ¶2               Respondents, Peter H. and Ashley R-M., appeal from the trial court’s order

  terminating their parental rights to their minor child, S.H. (born September 16, 2018). Respondents

  filed separate appeals arguing the court’s respective fitness and best-interest determinations were

  against the manifest weight of the evidence. On this court’s own motion, we consolidated the

  appeals. We affirm.
                                        I. BACKGROUND

¶3             On September 27, 2018, the Department of Children and Family Services (DCFS)

took protective custody of the minor based upon reports of (1) an inability to identify an individual

willing to supervise respondent mother’s contact with S.H. in respondents’ home, (2) respondent

mother’s ongoing use of illicit substances and (3) a lack of necessary baby items in the home. S.H.

was placed in the home of “fictive kin.”

¶4             On September 28, 2018, the State filed a three-count petition for adjudication of

wardship, alleging the minor was neglected pursuant to section 2-3(1)(b) and (c) of the Juvenile

Court Act of 1987 (Juvenile Court Act) (705 ILCS 405/2-3(1)(b), (c) (West 2018)), in that he was

born with “any amount of a controlled substance” in his system (705 ILCS 405/2-3(1)(c) (West

2018)) (count I), and his environment was injurious to his welfare (705 ILCS 405/2-3(1)(b) (West

2018)) due to respondent mother’s drug use during her pregnancy (count II), and due to respondent

mother and respondent father failing to complete the necessary education required prior to the

infant’s discharge from the hospital (count III). Respondents participated in an integrated

assessment on November 9, 2018.

¶5             On May 3, 2019, the trial court entered an adjudicatory order finding the minor

neglected on the injurious-environment grounds set forth in count II of the petition upon

respondents’ stipulation thereto. On November 1, 2019, the court entered a dispositional order

finding respondent mother unfit due to her drug abuse issues and respondent father unfit due to his

need for parenting education and because respondent mother remained in the home, creating a risk

of harm to S.H. The court made the minor a ward of the court and appointed DCFS as guardian.

¶6             On September 8, 2020, the State filed a petition to terminate respondents’ parental

rights, alleging they had failed to (1) maintain a reasonable degree of interest, concern, or




                                                 -2-
responsibility as to the minor’s welfare (750 ILCS 50/1(D)(b) (West 2018)); (2) make reasonable

efforts to correct the conditions that were the basis for the minor’s removal from their care during

the nine-month period from December 8, 2019, to September 8, 2020 (750 ILCS 50/1(D)(m)(i)

(West 2018)); and (3) make reasonable progress toward the return of the minor to their care

between December 8, 2019, and September 8, 2020 (750 ILCS 50/1(D)(m)(ii) (West 2018)). The

State also alleged respondent father was depraved (750 ILCS 50/1(D)(i) (West 2018)), but it later

withdrew this allegation. Finally, the State alleged it would be in the minor’s best interest to

terminate respondents’ parental rights.

¶7             In June 2021, the trial court conducted a fitness hearing where the State called four

of the caseworkers as witnesses. Katie Arnold, Erica Davis, Lindsay Hoover, and Jessica Wilson

all testified to essentially the same set of facts during their respective tenure as caseworker.

Respondents were generally cooperative, maintained contact with the agency, and conducted

themselves appropriately during visits with the minor. There were times when contact and visits

were sporadic due to either cell phone issues, respondent father’s employment, or restrictions due

to COVID-19.

¶8             Arnold testified that respondent mother’s tasks were to (1) engage in substance

abuse treatment, (2) participate in individual counseling, (3) complete a parenting course,

(4) submit to random drug screens, and (5) maintain suitable and stable housing and employment.

The primary focus in this case was respondent mother’s addiction to controlled substances and the

effect her addiction had on respondent father’s relationship with the minor. Unfortunately,

respondent mother failed to address her addiction in any substantive manner throughout the life of

the case, and respondent father chose to maintain a relationship with her, knowing such

relationship would prevent the return of S.H. to his care.




                                                 -3-
¶9             Arnold testified respondent mother completed a detoxification program in

September 2019 and was referred to New Directions and Champaign Treatment Center for an

assessment and inpatient treatment. However, she failed to participate in either. In fact, in

November 2019, respondents’ visit with the minor was terminated early because respondent

mother was under the influence of an unknown substance. Arnold said the parenting-services

provider required respondent mother demonstrate sobriety before participating, which she failed

to do. Respondent father completed the parenting classes, but before he could be successfully

discharged from the program, the provider wanted to witness his interaction with S.H. to determine

whether there were any further issues that needed addressed. However, due to COVID-19,

in-person visits were terminated at about this same time.

¶ 10           Arnold testified respondent father had not received the appropriate individual

counseling. Although he continued to meet with his parenting instructor after the parenting course

ended, the instructor was not a licensed counselor. The agency wanted respondent father to have

more “therapeutic support” in learning how to cope with a partner with serious substance abuse

issues. The primary concern for respondent father was his continued relationship with respondent

mother and how her conduct affected his own mental health and his relationship with S.H.

¶ 11           Arnold, along with the other caseworkers, testified there was never a time when

they considered returning S.H. to respondents’ care due to respondent mother’s inability to

maintain sobriety and the fact that respondent father continued to reside with her. Hoover testified

respondent mother admitted using heroin on the day of the last court hearing in February 2021. On

the ride home from that court date, Hoover had “a direct conversation” with respondent father,

telling him he had to choose. She said: “It’s either [S.H.] or [respondent mother].” According to

Hoover, respondent father said he really “ ‘couldn’t make that choice.’ ”




                                                 -4-
¶ 12           During a court recess at the fitness hearing, the trial court ordered respondent

mother to submit to a drug drop. As a result, she tested positive for methamphetamine and opiates.

¶ 13           The State rested and respondents presented no evidence. After considering the

evidence and arguments of counsel, the trial court found the State had sufficiently proved

respondents were unfit as alleged and entered a written order to that effect.

¶ 14           At the August 2021 best-interest hearing, the current caseworker Wilson testified

S.H. was doing very well in the foster home he had been in since birth. He had bonded with the

foster family, including the siblings in the home. He was in a safe and loving environment, which

Wilson described as the “best placement” for him. The foster parents expressed their desire to

adopt him. After considering the best-interest report, the testimony presented, and the statutory

best-interest factors, the court determined it was in S.H.’s best interest to terminate respondents’

parental rights.

¶ 15           This appeal followed.

¶ 16                                      II. ANALYSIS

¶ 17           On appeal, respondents assert the trial court’s fitness and best-interest findings were

against the manifest weight of the evidence. We disagree.

¶ 18           The Juvenile Court Act sets forth a two-stage process for the involuntary

termination of parental rights. 705 ILCS 405/1-1 et seq. (West 2020). Initially, the State must

establish, by clear and convincing evidence, that the parent is unfit under any single ground set

forth in section 1(D) of the Adoption Act (750 ILCS 50/1(D) (West 2020)). See 705 ILCS

405/2-29(2), (4) (West 2020); In re J.L., 236 Ill. 2d 329, 337 (2010). If the trial court finds the

parent unfit, the State must then show by a preponderance of the evidence that termination of

parental rights is in the child’s best interest. See 705 ILCS 405/2-29(2) (West 2020); In re D.T.,




                                                 -5-
212 Ill. 2d 347, 367 (2004). In this appeal, respondents challenge both of the trial court’s findings.

¶ 19           We will not disturb a trial court’s finding with respect to parental unfitness unless

it is against the manifest weight of the evidence. In re Gwynne P., 215 Ill. 2d 340, 354 (2005) A

decision is against the manifest weight of the evidence only where the opposite conclusion is

clearly apparent. Id.

¶ 20                                  A. Fitness Determination

¶ 21           Respondents were found unfit on three grounds: (1) they failed to maintain a

reasonable degree of interest, concern, or responsibility as to the minor’s welfare (750 ILCS

50/1(D)(b) (West 2020)); (2) they failed to make reasonable efforts to correct the conditions that

were the basis for the removal of the minor during a specified nine-month period following the

adjudication of neglect (750 ILCS 50/1(D)(m)(i) (West 2020)); and (3) they failed to make

reasonable progress toward the return of the minor during two specified nine-month periods

following the adjudication of neglect (750 ILCS 50/1(D)(m)(ii) (West 2020)). Because only one

ground, if properly proven, is sufficient to support the trial court’s finding of parental unfitness,

we will address the third ground and analyze respondents’ failure to make reasonable progress.

See In re D.D., 196 Ill. 2d 405, 422 (2001).

¶ 22           Reasonable progress is measured by an objective assessment of a parent’s progress

in a given nine-month period toward reunification with the minor, which includes compliance with

service plans and court directives. In re C.N., 196 Ill. 2d 181, 216-17 (2001). A parent will be

found to have made reasonable progress if and only if his or her actions during that period indicate

the court will be able to order the minor returned to his or her care in the near future. In re L.L.S.,

218 Ill. App. 3d 444, 461 (1991).

¶ 23           Respondents both claim they made reasonable progress. Respondent mother claims




                                                  -6-
she maintained housing, attended visits, brought toys and snacks for S.H., and maintained contact

with the agency. Only problems with her telephone and a medical issue prevented her from

attending substance abuse treatment. She claims “[n]o evidence was presented that [respondent

mother] could not care for her child despite her substance abuse issues.” The more accurate

description is that no evidence was presented that respondent mother could care for her child due

to her substance abuse issues.

¶ 24           Her primary task was to address her serious substance abuse addiction. She made

no reasonable progress toward that task. With no progress in that area, other areas of her

recommended tasks were affected. For instance, she could not engage in parenting or participate

in a psychological assessment without maintaining at least a period of sobriety. S.H. was born in

2018, and thus, at least since that time, respondent has continuously abused drugs. In fact, she

tested positive for methamphetamines and opiates on the day the trial court was to determine

whether she was a fit parent. She made no progress toward the return of S.H. at any point during

the case. As the caseworkers all testified, they never contemplated a return of S.H. to respondents

due to respondent mother’s continued and untreated drug addiction.

¶ 25           Respondent father claims he (1) was not the “at-fault parent,” (2) maintained

housing and employment, (3) attended visits, (4) participated in parenting, (5) received counseling

from his mentor, and (6) brought snacks and toys during visits. However, he failed to make

reasonable progress toward the ultimate goal of having S.H. returned to his care. As the

caseworkers testified, S.H. could not be returned to respondent father if respondent mother

remained in the home with her untreated addiction. Respondent father described the “choice

between [respondent mother] and his child” as “an impossible position for him to be in.” Yet, he

ultimately chose to remain in a relationship with respondent mother, knowing this choice would




                                                -7-
prohibit the return of S.H. to his care. Respondent mother’s addiction and presence in the home

effectively defeated any possibility of S.H. being returned to the home, and respondent father failed

to make any reasonable progress to have S.H. returned to his care without the risk of S.H.’s

exposure to drug addiction.

¶ 26           Based on the foregoing, we conclude the trial court’s fitness findings were not

against the manifest weight of the evidence.

¶ 27                               B. Best-Interest Determination

¶ 28           Respondents also argue the trial court erred in determining termination of their

parental rights was in S.H.’s best interest. We will not reverse a best-interest determination unless

it was against the manifest weight of the evidence, which occurs “only if the facts clearly

demonstrate that the court should have reached the opposite result.” In re Jay. H., 395 Ill. App. 3d

1063, 1071 (2009).

¶ 29           Once a trial court has determined a parent is “unfit,” it must next determine whether

termination of parental rights is in the minor’s best interest. See 705 ILCS 405/2-29(2) (West

2020). At the best-interest stage, the focus shifts from the parent to the child, and the issue is

“whether, in light of the child’s needs, parental rights should be terminated.” (Emphasis omitted.)

D.T., 212 Ill. 2d at 364. Thus, “the parent’s interest in maintaining the parent-child relationship

must yield to the child’s interest in a stable, loving home life.” Id. Section 1-3 of the Juvenile Court

Act (705 ILCS 405/1-3(4.05) (West 2020)) sets forth the best-interest factors for the court to

consider, in the context of the minor’s age and developmental needs, when making its best-interest

determination: (1) the child’s physical safety and welfare; (2) the development of the child’s

identity; (3) the child’s background and ties; (4) the child’s sense of attachments; (5) the child’s

wishes and long-term goals; (6) the child’s community ties; (7) the child’s need for permanence;




                                                   -8-
(8) the uniqueness of every family and child; (9) the risks associated with substitute care; and

(10) the preferences of the persons available to care for the child.

¶ 30           Here, the trial court’s best-interest determination was not against the manifest

weight of the evidence. According to the best-interest report, S.H. “has love and support from all

parties in this [foster] family” and “has a strong attachment with everyone in this family. He is

valued [and] cared for, as well as loved and supported.” S.H. was “doing well” at the Head Start

program and was “involved in all things that the family does.” His foster family met all his needs

and intended to provide him with permanence through adoption. Accordingly, we cannot say the

trial court’s best-interest determination was against the manifest weight of the evidence.

¶ 31                                    III. CONCLUSION

¶ 32           For the foregoing reasons, we affirm the trial court’s judgment.

¶ 33           Affirmed.




                                                 -9-